Exhibit 10.5

SARA LEE CORPORATION

1998 Long-Term Incentive Stock Plan

Stock Option Grant Notice and Agreement

[INSERT PARTICIPANT NAME]

Sara Lee Corporation (the “Company”) is pleased to confirm that you have been
granted a stock option (an “Option”), effective as of November 4, 2011 (the
“Grant Date”), as provided in this Stock Option Grant Notice and Agreement (the
“Grant Notice and Agreement”):

1. Option Right. Subject to paragraphs 3 and 10, your Option is to purchase, on
the terms and conditions set forth below, the following number of shares (the
“Option Shares”) of the Company’s common stock, par value $.01 per share or,
following the Anticipated CoffeeCo Spin-Off (as defined below), shares of SLE
2.0 (as defined below) common stock (in the case of either Company common stock
or SLE 2.0 common stock, the “Common Stock”), at the exercise price specified
below (the “Exercise Price”).

 

Number of Option Shares

   Exercise Price Per Option

which vests as follows:

100% on August 31, 2014 (the “Vesting Date”)

2. Acceptance of Terms and Conditions. By electronically acknowledging and
accepting this Option, you agree to be bound by the terms and conditions
contained in this Grant Notice and Agreement, the 1998 Long-Term Incentive Stock
Plan (the “Plan”) and any and all conditions established by the Company in
connection with Options issued under the Plan, and understand that this Option
neither confers any legal or equitable right (other than those rights
constituting the Option itself) against the Company directly or indirectly, nor
does it give rise to any cause of action at law or in equity against the
Company. In order to vest in the Option described in this Grant Notice and
Agreement, you must accept this Option.

3. Anticipated Spin-Off. The Company currently anticipates that prior to the
Vesting Date, it will complete a transaction to spin off (the “Anticipated
CoffeeCo Spin-Off”) its international beverage business segment (“CoffeeCo”)
separate from its North American business (“SLE 2.0”), pursuant to which this
Option will be subject to adjustment in accordance with Article V of the Plan
and paragraph 10 of this Grant Notice and Agreement. Where context permits,
references in this Grant Notice and Agreement to the “Company” or the “Sara Lee
Companies” will be to, and will include, “SLE 2.0” from and following the
Anticipated CoffeeCo Spin-Off.

4. Option. This Option is a non-qualified stock option that is intended to
conform in all respects with the Plan, a copy of which has been provided to you,
and the provisions of which are incorporated herein by reference. This Option is
not intended to qualify as an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended.

5. Expiration Date. This Option expires on the tenth anniversary of the Grant
Date (the “Expiration Date”), subject to earlier expiration upon your death,
disability or other termination of employment, as provided below.



--------------------------------------------------------------------------------

6. Vesting. This Option may be exercised only to the extent it has vested.
Subject to paragraphs 7 and 8 below, if you are continuously employed by the
Company or any of its subsidiaries (collectively, the “Sara Lee Companies”) from
the Grant Date until the Vesting Date, this Option will vest on the Vesting
Date. For the avoidance of doubt, your period of continuous employment for
purposes of vesting excludes any severance period. This Option will not vest
upon completion of the Anticipated CoffeeCo Spin-Off but, upon such event, will
be assumed by and become an obligation of SLE 2.0.

7. Death, Total Disability or Retirement. If you cease active employment (i.e.,
cease to be coded as active on the payroll system) with the Sara Lee Companies,
because of your death or because you become Totally Disabled (as defined under
the appropriate long term disability benefit plan if applicable), your Option
Shares will vest immediately and the last date on which your Option Shares may
be exercised will be the earlier of five years from the date of death or
disability or the Expiration Date. In the case of your attaining age 55 or older
and if you have at least 10 years of service with the Sara Lee Companies when
your employment terminates, or in the case of your attaining age 65 regardless
of service, the Option will continue to vest after your termination and the last
date on which your Option Shares may be exercised will be the Expiration Date.
These provisions apply only to the Option granted herein; other awards may have
different provisions.

8. Involuntary Termination, Voluntary Termination and Non-Severance Event
Termination. The following provisions apply only to the Option granted herein;
other awards may have different provisions.

(a) Involuntary Termination. If your employment with the Sara Lee Companies is
terminated and you are eligible to receive severance benefits under the Sara Lee
Corporation Severance Plan for Corporate Officers, the Severance Pay Plan, the
Severance Pay Plan for Executives, the Severance Pay Plan for Certain Events or
any other written severance plan of the Company (collectively, a “Severance
Event Termination”), this Option will vest on a prorated basis, as of the date
your employment terminates, determined by multiplying the Option Shares by a
fraction, the numerator of which is the number of months of your active service
from Grant Date through the date your employment terminates (not including the
severance period), and the denominator of which isthe number of months from
Grant Date through the Vesting Date. The last day on which this Option may be
exercised is the earlier of (i) the Expiration Date or (ii) 90 days following
the date your employment terminates.

In the event that the division, business unit or business segment of the Company
or, after the Anticipated CoffeeCo Spin-Off, SLE 2.0 to which at least 80% of
your time is dedicated or from which you are on leave of absence is sold,
closed, spun off or otherwise divested and, as a result of such transaction,
your employment with the Sara Lee Companies or SLE 2.0 is terminated, all
Options Shares will vest as of the closing date of the transaction, subject to
your continuous employment through such closing date, and be exercisable for six
months following the closing date of the transaction, , unless otherwise
determined by the Company or SLE 2.0. This provision does not apply with respect
to the Anticipated CoffeeCo Spin-Off or any transaction that would be considered
a Change of Control as defined in Article X of the Plan.

(b) Voluntary Termination and Non-Severance Event Termination. If your
employment terminates for reasons other than those described in 7 and 8(a),
(i.e., you voluntarily terminate your employment with the Sara Lee Companies or
your employment is terminated by the Sara Lee Companies and you are not eligible
for severance pay under the Company’s severance plans), then to the extent this
Option has vested prior to the date of your termination, this Option shall
remain exercisable until 90 days after the date your employment terminated.
Vesting of this Option ends on the date your employment terminates.

 

2



--------------------------------------------------------------------------------

9. Non-Competition/Non-Solicitation/Confidentiality. As a condition to your
receipt of this Award, you must electronically accept a Non-Competition,
Non-Solicitation and Confidentiality Agreement. Please carefully read the
Non-Competition,Non-Solicitation and Confidentiality Agreement in its entirety
and feel free to have your lawyer review it prior to accepting it.

10. Adjustment of the Award. In the event of any change in the capital structure
of the Company (including but not limited to a stock dividend, stock split,
reverse stock split, combination or exchange of securities, merger,
consolidation, recapitalization, spin-off, split off, liquidation or other
distribution of any or all of the assets of the Company to stockholders, other
than normal cash dividends) or any change in any rights attendant to any class
of authorized securities of the Company, which, for the avoidance of doubt,
shall include the Anticipated CoffeeCo Spin-Off (an “Adjustment Event”), the
Compensation and Employee Benefits Committee of the Company’s Board of Directors
(the “Committee”) shall make proportionate adjustments with respect to the
number and class of securities subject to this Option to reflect such Adjustment
Event and to maintain the Option’s intrinsic and fair value; provided, that the
Committee shall retain discretion with respect to how any such proportionate
adjustments shall be made. The decision of the Committee regarding any such
adjustment shall be final, binding and conclusive.

11. Exercise. After this Option has vested, it may be exercised in whole or in
part for the number of shares specified with the Company’s designated agent by
remitting full payment of the Exercise Price for such number of Option Shares. A
number of exercise alternatives are available through the Company’s agent. This
Option will be considered exercised on the date that (a) your execution of the
exercise with the agent and (b) your payment of the Exercise Price has been
received by the agent. Your written acceptance of the grant as well as the
exercise of any portion of this Option will be considered your acceptance of all
terms and conditions specified in this Grant Notice and Agreement.

12. Forfeiture. Notwithstanding anything contained in this Grant Notice and
Agreement to the contrary, if you engage in any activity inimical, contrary or
harmful to the interests of the Company, including but not limited to:
(a) competing, directly or indirectly (either as owner, employee or agent), with
any of the businesses of the Company, (b) violating any Company policies,
(c) soliciting any present or future employees or customers of the Company to
terminate such employment or business relationship(s) with the Company,
(d) disclosing or misusing any confidential information regarding the Company,
or (e) participating in any activity not approved by the Board of Directors of
the Company which could reasonably be foreseen as contributing to or resulting
in a Change of Control of the Company (as defined in the Plan) (such activities
to be collectively referred to as “wrongful conduct”), then (i) this Option, to
the extent it remains unexercised, shall terminate automatically on the date on
which you first engaged in such wrongful conduct and (ii) you shall pay to the
Company in cash any financial gain you realized from exercising all or a portion
of this Option within the six month period immediately preceding such wrongful
conduct. For purposes of this paragraph, financial gain shall equal, on each
date of exercise during the six month period immediately preceding such wrongful
conduct, the difference between the fair market value of the Common Stock on the
date of exercise and the Exercise Price, multiplied by the number of shares of
Common Stock purchased pursuant to that exercise (without reduction for any
shares of Common Stock surrendered or attested to) reduced by any taxes paid in
countries other than the United States to acquire and or exercise and which
taxes are not otherwise eligible for refund from the taxing authorities. By
accepting this Option, you consent to and authorize the Company to deduct from
any amounts payable by the Company to you, any amounts you owe to the Company
under this paragraph. This right of set-off is in addition to any other remedies
the Company may have against you for your breach of this Grant Notice and
Agreement.

 

3



--------------------------------------------------------------------------------

13. Rights as a Stockholder. You will have no rights as a stockholder with
respect to any Option Shares until and unless you receive ownership of Option
Shares upon exercise of this Option.

14. Transferability of Option Shares. You may not offer, sell or otherwise
dispose of any Common Stock covered by the Option in a way which would:
(i) require the Company to file any registration statement with the Securities
and Exchange Commission (or any similar filing under state law or the laws of
any other country) or to amend or supplement any such filing or (ii) violate or
cause the Company to violate the Securities Act of 1933, as amended, the
Securities Act of 1934, as amended, the rules and regulations promulgated
thereunder, any other state or federal law, or the laws of any other country.
The Company reserves the right to place restrictions on Common Stock received by
you pursuant to this Option.

15. Conformity with the Plan. This Option is intended to conform in all respects
with, and is subject to, all applicable provisions of the Plan. Any
inconsistencies between this Grant Notice and Agreement and the Plan shall be
resolved in accordance with this Grant Notice and Agreement.

16. Interpretations. Any dispute, disagreement or question which arises under,
or as a result of, or in any way relates to the interpretation, construction or
application of the Plan or this Grant Notice and Agreement will be determined
and resolved by the Committee or its authorized delegate. Such determination or
resolution by the Committee or its authorized delegate will be final, binding
and conclusive for all purposes.

17. Employment Rights. Nothing in the Plan or this Grant Notice and Agreement
confers on any Participant any right to continue in the employ of the Sara Lee
Companies or in any way affects the Sara Lee Companies’ right to terminate your
employment without prior written notice any time for any reason.

18. Consent to Transfer Personal Data. By accepting this Option, you voluntarily
acknowledge and consent to the collection, use, processing and transfer of
personal data as described in this paragraph. You are not obliged to consent to
such collection, use, processing and transfer of personal data. The Sara Lee
Companies hold certain personal information about you, that may include your
name, home address and telephone number, fax number, email address, sex,
beneficiary information, age, date of birth, social security number or other
employee identification number, job title, employment or severance contract,
current wage and benefit information, tax-related information, plan or benefit
enrollment forms and elections, option or benefit statements, any shares of
stock or directorships in the Sara Lee Companies, details of all options or any
other entitlements to shares of stock awarded, canceled, purchased, vested,
unvested or outstanding in your favor, for the purpose of managing and
administering the Plan (“Data”). The Sara Lee Companies will transfer Data
amongst themselves as necessary for the purpose of implementation,
administration and management of your participation in the Plan, and the Sara
Lee Companies may further transfer Data to any third parties assisting the Sara
Lee Companies in the implementation, administration and management of the Plan.
These recipients may be located throughout the world, including the United
States. You authorize them to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the subsequent holding of shares of stock on your behalf to a broker
or other third party with whom you may elect to deposit any shares of stock
acquired pursuant to the Plan. You may, at any time, review Data, require any
necessary amendments to it or withdraw the consents herein in writing by
contacting the Company.

 

4



--------------------------------------------------------------------------------

19. Miscellaneous.

(a) Modification. The grant of this Option is documented by the minutes of the
Committee and/or as approved by the CEO for non-corporate officers, which
records are the final determinant of the number of Option Shares granted and the
conditions of this grant. The Committee may amend or modify this Option in any
manner to the extent that the Committee would have had the authority under the
Plan initially to grant such Option, provided that no such amendment or
modification shall impair your rights under this Grant Notice and Agreement
without your consent. Except as in accordance with the two immediately preceding
sentences and paragraph 20, this Grant Notice and Agreement may be amended,
modified or supplemented only by an instrument in writing signed by both parties
hereto.

(b) Governing Law. All matters regarding or affecting the relationship of the
Company and its stockholders shall be governed by the General Corporation Law of
the State of Maryland. All other matters arising under this Grant Notice and
Agreement shall be governed by the internal laws of the State of Illinois,
including matters of validity, construction and interpretation. You and the
Company agree that all claims in respect of any action or proceeding arising out
of or relating to this Grant Notice and Agreement shall be heard or determined
in any state or federal court sitting in Chicago, Illinois, and you agree to
submit to the jurisdiction of such courts, to bring all such actions or
proceedings in such courts and to waive any defense of inconvenient forum to
such actions or proceedings. A final judgment in any action or proceeding so
brought shall be conclusive and may be enforced in any manner provided by law.

(c) Successors and Assigns. Except as otherwise provided herein, this Grant
Notice and Agreement will bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto whether so expressed or
not.

(d) Severability. Whenever feasible, each provision of this Grant Notice and
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Grant Notice and Agreement is held
to be prohibited by or invalid under applicable law, such provision will be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this Grant Notice and Agreement.

20. Amendment. Notwithstanding anything in the Plan or this Grant Notice and
Agreement to the contrary, this Option may be amended by the Company without
your consent, including but not limited to modifications to any of the rights
granted to you under this Option, at such time and in such manner as the Company
may consider necessary or desirable to reflect changes in law.

 

5